PER CURIAM.
Affirmed. Defendant has challenged his adjudication as a multiple offender under *826Henderson v. Morgan, 426 U.S. 637, 96 S.Ct. 2253, 49 L.Ed.2d 108 (1976), claiming that he did not understand the nature of the charge against him in pleading guilty to attempt simple burglary in 1972. He did not state the grounds for his objection in the trial court and we will therefore not consider the question on direct review. La. C.Cr.P. Art. 841. Defendant’s opportunity for review is by application to the trial court for habeas corpus relief. See State v. Nelson, 379 So.2d 1072 (La.1980).